Exhibit 10.7
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
effective as of the _____ day of _____, 20_____ by and between HCC Insurance
Holdings, Inc., a Delaware corporation (“Company”), and _________(“Indemnitee”).
     WHEREAS, competent and experienced persons are becoming more reluctant to
serve as directors and officers of corporations unless they are provided with
adequate protection against claims and actions against them for their activities
on behalf or at the request of such corporations, generally through insurance
and indemnification; and
     WHEREAS, uncertainties in the interpretations of the statutes and
regulations, laws and public policies relating to indemnification of corporate
directors and officers are such as to make adequate, reliable assessment of the
risks to which directors and officers of corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers; and
     WHEREAS, the Board of Directors of the Company, based upon its business
experience, has concluded that the continuation of present trends in litigation
against corporate directors and officers will inevitably make it more difficult
for the Company to attract and retain directors and officers of the highest
degree of competence committed to the active and effective direction and
supervision of the business and affairs of the Company and its subsidiaries and
affiliates and the operation of its and their facilities, and the Board deems
such consequences to be so detrimental to the best interests of the Company’s
stockholders that it has concluded that the Company should act to provide its
directors and officers with enhanced protection against inordinate risks
attendant on their positions in order to assure that the most capable persons
otherwise available will be attracted to such positions and, in such connection,
such directors have further concluded that it is not only reasonable and
prudent, but necessary, for the Company to contractually obligate itself to
indemnify to the fullest extent permitted by applicable law its directors and
certain of its officers and to assume, to the maximum extent permitted by
applicable law, financial responsibility for expenses and liabilities which
might be incurred by such individuals in connection with claims lodged against
them for their decisions, actions and omissions in such capacities; and
     WHEREAS, Section 145 of the General Corporation Law of the State of
Delaware, under which law the Company is organized, empowers a corporation
organized in Delaware to indemnify persons who serve as directors, officers,
employees or agents of the corporation or persons who serve at the request of
the corporation as directors, officers, employees or agents of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, and further specifies that the indemnification provided by such
section “shall not be deemed exclusive of any other rights to which those
seeking indemnification may be entitled under any By-Law, agreement, vote of
stockholders or disinterested directors or otherwise,” and further empowers a
corporation to “purchase and maintain insurance” on behalf of such persons
“against any liability asserted against him or incurred by him in any such
capacity, or arising out of his status as such, whether or not the corporation
would have the power to indemnify him against such liability under the
provisions of” such laws; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Certificate of Incorporation of the Company provides for
indemnification in accordance with and to the fullest extent permitted by the
General Corporation Law of the State of Delaware or any other applicable laws as
presently or hereinafter in effect; and
     WHEREAS, the Company has (a) reviewed the type of insurance available to
insure the directors and officers of the Company and of its affiliates against
costs, expenses (including attorneys’ fees and disbursements), judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by them in connection with any action, suit or proceeding to which they are, or
are threatened to be made, a party by reason of their status and/or decisions or
actions in such positions, (b) studied the nature and extent of the coverage
provided by such insurance and the cost thereof to the Company, (c) purchased
such insurance to the extent reasonably available, and (d) concluded,
notwithstanding the purchase of such insurance to the extent reasonably
available, that it would be in the best interests of the Company and its
stockholders for the Company to enter into agreements to indemnify certain of
such persons in the form of this Agreement; and
     WHEREAS, the Company desires to have Indemnitee serve or continue to serve
as a director and/or officer of the Company, and/or as a director, officer,
employee, partner, trustee, agent or fiduciary of such other corporations,
partnerships, joint ventures, employee benefit plans, trusts or other
enterprises (herein collectively called “Company Affiliates”) of which he has
been or is serving, or will serve, at the request of or for the convenience of
or to represent the interests of the Company, free from undue concern for
unpredictable, inappropriate or unreasonable claims for damages by reason of his
being an officer of the Company or a director, officer, employee, partner,
trustee, agent or fiduciary of a Company Affiliate or by reason of his decisions
or actions on their behalf; and
     WHEREAS, Indemnitee is willing to serve, or to continue to serve, or to
take on additional service for, the Company and/or the Company Affiliates in
such aforesaid capacities on the condition that he be indemnified as provided
for herein;
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     1. Services to the Company. Indemnitee will serve and/or continue to serve
as a director and/or officer of the Company and/or as a director, officer,
employee, partner, trustee, agent or fiduciary of a Company Affiliate in good
faith so long as he is duly elected and qualified in accordance with the
provisions of the Company’s By-Laws or other applicable constitutive documents
thereof; provided that Indemnitee may at any time and for any reason resign from
such position.
     2. Indemnification.
          (a) Except as otherwise expressly provided in this Agreement or
prohibited by applicable law, the Company, within 60 days (or such longer
period, if any, as may be permitted by Section 4(a) hereof) after receipt of a
written statement from Indemnitee requesting indemnification and reasonably
evidencing the costs, expenses, judgments, penalties, fines and amounts in
settlement

2



--------------------------------------------------------------------------------



 



incurred by him, shall, in accordance with the applicable provisions of this
Agreement, fully indemnify Indemnitee if Indemnitee is or was made a Party or is
threatened to be made a party to any Proceeding (as hereinafter defined) by
reason of the fact that he is or was a director, officer, employee, agent or
fiduciary of the Company or is or was serving at the request of or for the
convenience of or to represent the interests of the Company as a director,
officer, employee, partner, trustee, agent or fiduciary of a Company Affiliate,
or by reason of anything done or not done by him in any such capacity (all of
the foregoing reasons being herein collectively called “Qualifying Reasons”),
against costs, expenses (including attorneys’ fees and disbursements),
judgments, penalties, fines and amounts in settlement incurred by him in
connection with such Proceeding (including, but not limited to, the
investigation, defense, settlement or appeal thereof). In the event that both
the foregoing sentence and Section 2(b) hereof would be applicable to the
indemnification being sought, the provisions of Section 2(b) shall govern. For
purposes of this Agreement, (i) a “Proceeding” shall mean any threatened,
pending or completed investigation, action, suit, arbitration, alternate dispute
resolution mechanism or any other proceeding (including any appeals therefrom),
whether civil, criminal, administrative or investigative in nature and whether
in a court or arbitration, or before or involving a governmental, administrative
or private entity (including, but not limited to, an investigation initiated by
the Company, a Company Affiliate, or the Board of Directors or fiduciaries of
any thereof), (ii) references to “fines” shall include, without limitation, any
excise taxes assessed on Indemnitee with respect to any employee benefit or
welfare plan and (iii) references to “serving at the request of the Company”
shall include, without limitation, any service, while serving as a director,
officer, employee, partner, trustee, agent or fiduciary of the Company or any
Company Affiliate which imposes duties on, or involves services by, Indemnitee
with respect to any employee benefit or welfare plan of the Company or any
Company Affiliate, its participants or beneficiaries.
          (b) Notwithstanding any other provisions of this Agreement (except as
set forth in Section 2(c) hereof), and without a requirement for any
determination as described in Section 4(a) hereof, to the extent Indemnitee
(i) has prepared to serve or has served as a witness in any Proceeding in any
way relating to the Company, any Company Affiliate, any affiliate (as defined in
Rule 405 under the Securities Act of 1933, as amended) of the Company
(“Securities Act Affiliate”), any associate (as defined in such Rule 405) of the
Company or of any Securities Act Affiliate or Company Affiliate, or anything
done or not done by Indemnitee as a director, officer, employee, partner,
trustee, agent or fiduciary of the Company or any Company Affiliate or (ii) has
been successful on the merits or otherwise (including, without limitation, the
dismissal of an action without prejudice) in defense of any Proceeding arising
out of a Qualifying Reason, or in the defense of any claim, issue or matter
involved therein, whether in the final adjudication, arbitration or alternate
dispute resolution mechanism or on appeal, the Company shall fully indemnify him
against all costs and expenses (including attorneys’ fees and disbursements)
incurred by him in connection therewith (including, but not limited to, the
preparation or service as a witness or the investigation, defense or appeal in
connection with any such Proceeding) within 30 days after receipt by the Company
from Indemnitee of a statement requesting such indemnification, reasonably
evidencing the expenses and costs so incurred by him and averring that they do
not relate to matters of the type described in clauses (i) or (ii) of Section
2(c) hereof.
          (c) Notwithstanding anything to the contrary in the foregoing
provisions of this Section 2 (and except as provided in the proviso clause of
this sentence), Indemnitee shall not be

3



--------------------------------------------------------------------------------



 



entitled, as a matter of right, to indemnification pursuant to this Section 2:
(i) except as provided in Section 4(e) or 9 hereof, against costs and expenses
incurred in connection with any Proceeding commenced by Indemnitee against the
Company, any Company Affiliate, any Securities Act Affiliate or any person who
is or was a director or officer, in his or her respective capacity as such, of
the Company, any Company Affiliate or any Securities Act Affiliate; or
(ii) against costs and expenses incurred by Indemnitee in connection with
preparing to serve or serving, prior to a Change in Control (as defined in
Section 4(d)(i) hereof), as a witness in cooperation with any party or entity,
who or which has threatened or commenced any Proceeding against the Company, any
Company Affiliate or Securities Act Affiliate, or any director, officer,
employee, partner, trustee, agent or fiduciary of any thereof in his or her
respective capacity as such; or (iii) to the extent that Indemnitee has
theretofore received payment pursuant to any directors’ and officers’ liability
insurance policy maintained by the Company; provided, however, that
indemnification may be provided by the Company in any specific case as
contemplated by Section 6 hereof notwithstanding the applicability of the
foregoing clause (i) or (ii).
          (d) Notwithstanding any other provision of this Agreement,
indemnification shall also be made by the Company to the extent that the Court
of Chancery of the State of Delaware or the court in which a Proceeding was
brought shall determine that Indemnitee is fairly and reasonably entitled to
indemnification for such costs and expenses as such court shall deem proper.
          (e) The rights of the Indemnitee under this Agreement shall not be
limited, diminished or reduced by the right of the Indemnitee to seek or receive
payments with respect to the matters covered by this Agreement from any person
other than the Company or under the insurance policies maintained by the
Company. In addition, the Indemnitee shall be under no obligation to seek or
accept any settlement offer and the failure to accept a settlement offer shall
not be a basis for refusing indemnification or any diminution thereof.
     3. Partial Indemnification. If Indemnitee is only partially successful in
the defense of any Proceeding arising out of a Qualifying Reason, or in the
defense of any claim, issue or matter involved therein, whether in the initial
adjudication, arbitration or alternate dispute resolution mechanism or on
appeal, the Company shall nevertheless indemnify Indemnitee, as a matter of
right pursuant to Section 2(b) hereof, to the extent Indemnitee has been
partially successful.
     4. Determination of Entitlement to Indemnification Pursuant to
Section 2(a).
          (a) Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 2(a) hereof, any determination required by
Delaware law regarding Indemnitee’s entitlement to indemnification shall be made
not later than 60 days after the Company shall have received such written
request. Such 60-day period can be extended for an additional reasonable time
if:
               (i) the Company, pursuant to a request by Indemnitee, has
provided timely, continuous and effective Interval Protection (as defined in
Section 7 hereof); and

4



--------------------------------------------------------------------------------



 



               (ii) the Company in good faith requires such additional time for
the obtaining or evaluating of documentation reasonably available to Indemnitee
and required for the determination of entitlement to indemnification.
Any such determination of eligibility shall be made:
               (i) if a Change in Control (as hereinafter defined) shall have
occurred, by Independent Counsel (as hereinafter defined) in a written opinion
delivered by such Independent Counsel to the Board of Directors, a copy of which
(including each prior draft thereof) shall be simultaneously delivered to
Indemnitee (unless Indemnitee shall have made a request, which request is timely
under the circumstances, that such determination be made by the Board of
Directors or stockholders, in which case the determination shall be made, as
requested by Indemnitee, pursuant to clause (ii)(A) or (ii)(C) of this
Section 4(a)); and
               (ii) in all other cases:
                    (A) by the Board of Directors of the Company by a majority
vote of a quorum consisting of Disinterested Directors (as hereinafter defined),
or
                    (B) if such a quorum is not obtainable or, even if
obtainable, if the Board of Directors by the majority vote of Disinterested
Directors so directs, by Independent Counsel in a written opinion delivered by
such Independent Counsel to the Board of Directors, a copy of which shall be
simultaneously delivered to Indemnitee, or
                    (C) by the stockholders of the Company.
The General Counsel of the Company, if any, shall, promptly upon receipt of
Indemnitee’s request for indemnification, advise the Board of Directors in
writing that Indemnitee has made such request for indemnification. Indemnitee
shall cooperate with the party making the determination of Indemnitee’s
entitlement to indemnification, including providing to such party, upon
reasonable advance request, any documentation or information reasonably
available to Indemnitee and necessary to such determination, but not including
documents or information that is within the scope of Indemnitee’s
attorney-client privilege. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the party making
such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification pursuant to
Section 2(a) hereof), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless from such costs or expenses.
          (b) In making a determination of entitlement pursuant to Section 4(a)
or 4(e) hereof, the person or entity making such determination shall presume
that Indemnitee is entitled to indemnification pursuant to Section 2(a) hereof
and that the Company shall have the burden of proof in the making of any
determination contrary to such presumption. If no determination pursuant to
Section 4(a) hereof is made within 60 days (or such longer period, if any, as
may be permitted by Section 4(a) hereof) of the Company’s receipt of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be absolutely entitled to such
indemnification, absent (i) a misstatement of a material fact necessary to

5



--------------------------------------------------------------------------------



 



make the statements in such request not materially misleading with respect to
the information necessary for the determination of entitlement to
indemnification or (ii) a prohibition of such indemnification under applicable
law.
          (c) The termination of any Proceeding by judgment, order, settlement
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
in and of itself, affect the rights of Indemnitee to indemnification or the
presumptions to which Indemnitee is otherwise entitled pursuant to the
provisions of this Agreement.
          (d) For purposes of this Agreement:
     (i) “Change in Control” shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), whether or not the Company is then subject to
such reporting requirement; provided however, that, without limitation, such a
Change in Control shall be deemed to have occurred (irrespective of the
applicability of the initial clause of this definition) if (A) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan or employee stock plan of the Company or any
subsidiary of the Company, or any entity organized, appointed, established or
holding securities of the Company with voting power for or pursuant to the terms
of any such plan) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board of Directors of the Company in office immediately prior to
such persons attaining such interest; (B) the Company is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (C) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors.
     (ii) “Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder shall mean a director of the Company who neither is
nor was a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.
     (iii) “Independent Counsel” shall mean a law firm or a member of a law firm
(A) that neither is nor in the past five years has been retained to represent in
any

6



--------------------------------------------------------------------------------



 



material matter the Company, any Company Affiliate or any Securities Act
Affiliate, or Indemnitee or any other party to the Proceeding giving rise to a
claim for indemnification hereunder and (B) which, under applicable standards of
professional conduct then prevailing, would not have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement and (C) that is
reasonably acceptable to the Company and Indemnitee. For purposes hereof,
counsel shall not be deemed to represent any government or governmental entity
which may have commenced any Proceeding or be asserting any claim against
Indemnitee solely by reason of having represented any department, commission,
authority, subdivision or public benefit corporation of or created by such
government or governmental entity which is a party to such Proceeding or before
which it is being prosecuted or which is making any such claim. In the event
that the parties are unable to agree on the selection of Independent Counsel,
such counsel shall be selected by lot from among the (x) Delaware law firms
generally reputed to be experienced in corporate law and having more than 25
attorneys and which meet the requirements of Section 4(d)(iii)(A) and (B) hereof
or (y) Dallas, Houston, or New York City law firms generally reputed to be
experienced in corporate law and having more than 125 attorneys and which meet
the requirements of Section 4(d)(iii)(A) and (B) hereof and having, in each
case, a rating of “av” or better in the then current Martindale-Hubbell Law
Directory. Such selection shall be made in the presence of Indemnitee (or his
representative), and the parties shall contact, in the order of their selection
by lot, such law firms, requesting each such firm to accept an engagement to
make the determination required hereunder until one of such firms accepts such
engagement. The fees and expenses of counsel in connection with making any
determination contemplated hereunder (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) shall be paid by the Company and,
if requested by such counsel, the Company shall promptly give such counsel an
appropriate written agreement with respect to the payment of its fees and
expenses and such other matters as may be reasonably requested by such counsel.
          (e) In the event that pursuant to Section 4(a) hereof a determination
is made that Indemnitee shall not be entitled to indemnification hereunder in
respect of all or any part of a claim made by Indemnitee therefor, Indemnitee
shall nevertheless be entitled, at his option, to a final adjudication or may
seek an award in arbitration regarding his entitlement to indemnification
hereunder in respect of such claim. In the event Indemnitee seeks adjudication,
Indemnitee shall initially commence, within 180 days from Indemnitee’s receipt
of notice that he is not entitled to indemnification, an appropriate action in
an appropriate court of the State of Delaware or any other court of competent
jurisdiction. In the event Indemnitee seeks an award in arbitration, such
arbitration shall be initiated by Indemnitee within 180 days from Indemnitee’s
receipt of notice that he is not entitled to indemnification and shall be
conducted by a single arbitrator who is a member of a firm which would qualify
as an Independent Counsel hereunder pursuant to the commercial arbitration rules
of the American Arbitration Association. The arbitrator shall notify the parties
of his or her decision within 60 days following the initiation of such
arbitration. The Company hereby agrees to be bound by the determination of such
arbitrator and shall bear all fees, costs and expenses imposed by the American
Arbitration Association on account of such proceeding, irrespective of the

7



--------------------------------------------------------------------------------



 



determination thereof. The Company further unconditionally and irrevocably
agrees that its execution of this Agreement shall also constitute a stipulation
by which it shall be irrevocably bound in any court or arbitration in which such
proceeding shall have been commenced, continued or appealed that (i) it shall
not oppose Indemnitee’s right to seek or obtain any such adjudication or award
in arbitration or any other claim by reason of any prior determination made
pursuant to this Agreement with respect to Indemnitee’s right to indemnification
under this Agreement on such claim or any other claim, or, except in good faith,
raise any objections not specifically relating to the merits of Indemnitee’s
claim; (ii) for all purposes of this Agreement any such adjudication or
arbitration shall be conducted de novo and without prejudice by reason of any
such prior determination to the effect that Indemnitee is not entitled to
indemnification; and (iii) it shall be bound by all provisions of this Agreement
(including, but not limited to, Sections 4(b) and 4(c) hereof). Whether or not
the court or arbitrator shall determine that Indemnitee is entitled to
indemnification hereunder as to any costs, expenses (including attorneys’ fees
and disbursements), judgments, penalties, fines or amounts in settlement in
respect of any claim, issue or matter involved in the Proceeding in respect of
which indemnification is sought hereunder, the Company shall within 90 days
after written request therefor (and submission of reasonable evidence of the
nature and amount thereof), and unless there is a specific judicial finding that
Indemnitee’s suit was frivolous, pay all costs and expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in connection with
such adjudication or arbitration (including, but not limited to, any appellate
proceedings).
          (f) If the person or entity (including the Board of Directors,
Independent Counsel, stockholders, court or arbitrator) making the determination
as to the entitlement of Indemnitee to indemnification hereunder shall determine
that Indemnitee is not entitled to indemnification in respect of all claims,
issues or matters involved in a Proceeding in respect of which indemnification
is sought hereunder but is entitled to indemnification for some of such claims,
issues or matters, such person or entity shall equitably allocate such costs,
expenses (including attorneys’ fees and disbursements), judgments, penalties,
fines and amounts in settlement incurred in connection with such Proceeding
among the claims, issues or matters involved therein and determine those for
which Indemnitee shall be indemnified hereunder.
     5. Advancement of Costs and Expenses.
          (a) All costs and expenses (including attorneys’ fees, retainers and
advances of disbursements required of Indemnitee) incurred by Indemnitee in
preparing to serve or serving as a witness in a Proceeding of the type described
in clause (i) of Section 2(b) hereof, or in investigating, defending or
appealing any Proceeding relating to a Qualifying Reason (and not excluded by
clause (i) or (ii) of Section 2(c), or arising in connection with an
adjudication or award in arbitration pursuant to Section 4(e) hereof, or
relating to a Proceeding described in or arising pursuant to Section 9 hereof,
shall be paid by the Company (in advance of the final disposition of such
Proceeding) at the request of Indemnitee within 20 days after the receipt from
time to time by the Company from Indemnitee of a statement or statements
requesting such advance or advances, reasonably evidencing the expenses and
costs incurred by him in connection therewith and averring that they do not
relate to matters described in the aforesaid clause (i) or (ii) of Section 2(c),
together with a written undertaking by Indemnitee to repay such amount if it is
ultimately determined (in a final adjudication or conclusion of an arbitration
pursuant to Section 4(e) hereof, if Indemnitee elects

8



--------------------------------------------------------------------------------



 



to seek such an adjudication or arbitration, and otherwise in a determination,
if required hereunder, pursuant to Section 4(a) hereof) that Indemnitee is not
entitled to be indemnified against such costs and expenses by the Company as
provided by this Agreement (or, if Indemnitee has sought advances pursuant to
Section 4(e) or 9 hereof, if there is a specific judicial finding that
Indemnitee’s suit was frivolous).
          (b) If and to the extent it is finally determined hereunder that
Indemnitee is not entitled to indemnification under this Agreement, or is
entitled only to partial indemnification hereunder, Indemnitee shall reimburse
the Company for all costs and expenses advanced or prepaid pursuant to
Indemnitee’s prior request or requests hereunder, or the proper proportion
thereof, as the case may be, within 90 days after receipt of an itemized written
statement therefor from the Company, provided that Indemnitee shall have no
obligation to reimburse the Company for any of Indemnitee’s costs and expenses
relating to (i) cooperating with the Company in making its determination, as
provided in Section 4(a) hereof, (ii) an adjudication or arbitration of his
entitlement to indemnification hereunder, as provided in Section 4(e) hereof or
(iii) a Proceeding described in or arising under Section 9 hereof (unless, in
the case of the foregoing clause (ii) or (iii), there is a specific judicial
finding that Indemnitee’s suit was frivolous).
          (c) Indemnitee shall have the right to employ counsel during the
pendency of any Proceeding which is the subject of this Agreement, but the fees
and expenses of such counsel shall be at Indemnitee’s expense unless (i) all
Indemnitees who are made a party or threatened to be made a party to any
Proceeding within the scope of this Agreement agree to use the same legal
counsel; (ii) the employment of counsel by Indemnitee has been authorized by the
Company; (iii) the Company acknowledges that there is a conflict of interest
between the Company and Indemnitee in the conduct of the defense of such
Proceeding, in which case, counsel selected by Indemnitee must be reasonably
satisfactory to Company; and provided further however that in the event other
persons who are potential targets of any Proceeding are being separately
represented because of the same or substantially same conflict of interest,
Indemnitee shall, upon the Company’s demand, use the same counsel as engaged on
behalf of the other persons (unless a conflict also exists between Indemnitee
and such other persons); (iv) following ten days written notice, the Company
shall in fact not have employed counsel to assume the defense of such
Proceeding; or (v) counsel selected by the Company moves to withdraw from
representing Indemnitee, and the Company does not, within ten days of receiving
notice of such motion employ substitute counsel.
     6. Other Rights to Indemnification. The indemnification and advancement of
costs and expenses (including attorneys’ fees and disbursements) provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may now or in the future be entitled under any provision of
applicable law, the Certificate of Incorporation or any By-Law of the Company or
any other agreement or any vote of directors or stockholders or otherwise,
whether as to action in his official capacity or in another capacity while
occupying any of the positions or having any of the relationships referred to in
Section 2 of this Agreement.
     7. Interval Protection Against Premature Enforcement. During the interval
between the Company’s receipt of Indemnitee’s request for indemnification and
the latest to occur of (a) payment in full to Indemnitee of the indemnification
to which he is entitled hereunder, or (b) a determination (if required) pursuant
to Section 4(a) hereof or a final adjudication or conclusion of an arbitration

9



--------------------------------------------------------------------------------



 



pursuant to Section 4(e) hereof (if Indemnitee elects to seek such an
adjudication or arbitration) that Indemnitee is not entitled to indemnification
hereunder, the Company shall provide “Interval Protection” which, for purposes
of this Agreement, shall mean the taking of the necessary steps (whether or not
such steps require expenditures to be made by the Company at that time) to stay,
pending a final determination of Indemnitee’s entitlement to indemnification
(and, if Indemnitee is so entitled, the payment thereof), the execution,
enforcement or collection of any judgments, penalties, fines or any other
amounts for which Indemnitee may be liable (and as to which Indemnitee has
requested indemnification hereunder) in order to avoid Indemnitee being or
becoming in default with respect to any such amounts (such necessary steps to
include, but not be limited to, the procurement of a surety bond to achieve such
stay or the loan to Indemnitee of amounts necessary to satisfy the judgments,
penalties, fines or other amounts for which Indemnitee may be liable and as to
which a stay of execution as aforesaid cannot be obtained, the Board of
Directors by its approval of the form of the Indemnification Agreement (as
hereinafter defined) having made the judgment that, in general, such loan or
similar assistance may reasonably be expected to benefit the Company), within
three days after receipt of Indemnitee’s written request therefor, together with
a written undertaking by Indemnitee to repay, no later than 90 days following
receipt of a statement therefor from the Company, amounts (if any) expended by
the Company for such purpose, if it is ultimately determined (in a final
adjudication or conclusion of an arbitration pursuant to Section 4(e) hereof, if
Indemnitee elects to seek such an adjudication or arbitration, and otherwise in
a determination (if required) pursuant to Section 4(a) hereof) that Indemnitee
is not entitled to be indemnified against such judgments, penalties, fines or
other amounts, provided that in no event shall the Company pay the amount of any
such judgment, penalty, fine or other amount except pursuant to Section 2, 4 (if
applicable) or 6 hereof.
     8. Enforcement.
          (a) The Company unconditionally and irrevocably agrees that its
execution of this Agreement shall also constitute a stipulation by which it
shall be irrevocably bound in any court or arbitration in which a proceeding by
Indemnitee for enforcement of his rights shall have been commenced, continued or
appealed that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy he may have at law or in equity with respect to a violation of
this Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Company of its obligations under this
Agreement. The Company further irrevocably stipulates and agrees that (i) it
shall not, except in good faith, raise any objections not specifically relating
to the merits of Indemnitee’s claim, (ii) if a determination was made or deemed
to have been made pursuant to the provisions of Section 4 hereof that Indemnitee
is entitled to indemnification, the Company shall be bound by such determination
and shall be precluded from asserting that such determination has not been made
or that the procedure by which such determination was made is not valid, binding
and enforceable, (iii) the Company shall be bound, in any such proceeding, by
all provisions of this Agreement (including, but not limited to, Sections 4(b)
and 4(c) hereof) and (iv) the Company shall not assert any rights of set-off
against Indemnitee except for money borrowed by Indemnitee from the Company.

10



--------------------------------------------------------------------------------



 



          (b) In the event that Indemnitee is subject to or intervenes in any
legal action in which the validity or enforceability of this Agreement is at
issue or institutes any legal action, for specific performance or otherwise, to
enforce his rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall, within 30 days after written request to the Company therefor
(and submission of reasonable evidence of the amount thereof), and unless there
is a specific judicial finding that Indemnitees suit was frivolous, be
indemnified by the Company against all costs and expenses (including attorneys’
fees and disbursements) incurred by him in connection therewith.
     9. Duration of Agreement.
          (a) This Agreement shall continue until and terminate upon the later
of (i) the tenth anniversary after Indemnitee has ceased to occupy any of the
positions or have any of the relationships described in Section 2(a) of this
Agreement or (ii) (A) the final termination or resolution of all proceedings
with respect to Indemnitee commenced during such 10 year period and (B) either
(x) receipt by Indemnitee of the indemnification to which he is entitled
hereunder with respect thereto or (y) a final adjudication or binding
arbitration that Indemnitee is not entitled to any further indemnification with
respect thereto, as the case may be.
          (b) This Agreement shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of Indemnitee and his
heirs, devisees, executors, administrators or other legal representatives.
     10. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable under any particular circumstances
or for any reason whatsoever (a) the validity, legality and enforceability of
the remaining provisions of this Agreement (including, without limitation, all
other portions of any section, paragraph or clause of this Agreement that
contains any provision that has been found to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable), or
the validity, legality or enforceability under any other circumstances shall not
in any way be affected or impaired thereby and (b) to the fullest extent
possible consistent with applicable law, the provisions of this Agreement
(including, without limitation, all other portions of any section, paragraph or
clause of this Agreement that contains any such provision that has been found to
be invalid, illegal or unenforceable, that are not themselves invalid, illegal
or unenforceable) shall be deemed revised, and shall be construed so as to give
effect to the intent manifested by this Agreement (including the provision held
invalid, illegal or unenforceable).
     11. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
     12. Headings. The headings of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

11



--------------------------------------------------------------------------------



 



     13. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
     14. Notification and Defense of Claim. Indemnitee agrees to promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter
which may be subject to indemnification covered hereunder, whether civil,
criminal or investigative; provided, however, that the failure of Indemnitee to
give such notice to the Company shall not adversely affect Indemnitee’s rights
under this Agreement except to the extent the Company shall have been materially
prejudiced as a direct result of such failure. Nothing in this Agreement shall
constitute a waiver of the Company’s right to seek participation at its own
expense in any Proceeding which may give rise to indemnification hereunder.
     15. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (ii) mailed by certified or
registered mail with postage prepaid, on the fourth business day after the date
on which it is so mailed, or (iii) sent by facsimile transmission with the
effective transmission confirmed by receipt, in all cases:

              (a)  
if to Indemnitee, at the address indicated on the signature page hereof; and
       
 
    (b)  
if to the Company:
       
HCC Insurance Holdings, Inc.
       
13403 Northwest Freeway
       
Houston, TX 77040
       
Facsimile No.: (713) 462-2401
       
Attention: Secretary

or to such other address as may have been furnished to either party by the other
party.
     16. Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to the conflicts of laws principles thereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written

           
HCC INSURANCE HOLDINGS, INC.
   
 
   
By:
     
Name:
     
Title:
 
 
   
 
     
 
   
Address:
   
 
     
 
 

12